DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The Information Disclosure Statements with a filing dates of January 29, 2021 has been considered.
Claims 5, 12, and 19 have been canceled.
Claims  1-4, 6-11, 13-18, and 20 have been amended.
Status of this action is FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6- 8, 9, 11, 13-16, 18 20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Achin et al. (US 2018/0060738 A1).
With respect to claim 1, 8, 15, Achin teaches

training an evaluation model to provide a trained evaluation model configured to output, for a target event, a score that is dependent on a service scenario that the target event belongs to and on target event-specific information, the training comprising (Achin, [0102] teaches the results received at step 340 include evaluations (e.g., scores) of the models' performances on the prediction problem. These evaluations may be obtained by testing the predictive models on test dataset(s) associated with the prediction problem. In some embodiments, testing a predictive model includes cross-validating the model using different folds of training datasets associated with the prediction problem., [0273] further teaches a beneficial use of the time series model is now described. In this example, a supermarket chain wants to predict the next 6 weeks of daily sales for each of the supermarket's locations. The available data include the 3 years of previous daily sales data from 10,000 locations, plus other variables (e.g., population and economic growth around each location, historical and planned dates of holidays and major social events, and historical and planned dates of the chain's promotions). In some embodiments, a time series model trained on the available data can accurately predict the next 6 weeks of daily sales for each of the supermarket's locations.): 
separately collecting, at a serving end, modeling samples from a plurality of modeling scenarios, wherein each modeling sample includes a scenario variable and a plurality of basic variables, and wherein the scenario variable indicates a modeling scenario that the modeling sample belongs to (Achin, [0214] teaches a predictive modeling system 500 (e.g., an embodiment of predictive modeling system 100) includes at least one client computer 510, at least one server 550, and one or more processing nodes 570. The illustrative configuration is only for exemplary purposes, and it is 
generating a modeling sample set by generating a weighted combination of the modeling samples (Achin, [0107] teaches Training the selected predictive models may comprise generating a resource allocation schedule that allocates processing resources of the processing nodes for the training of the selected models. The allocation of processing resources may be determined based, at least in part, on the suitabilities of the modeling techniques used to generate the selected models, and/or on the selected models' scores for other samples of the dataset. Training the selected predictive models may further 
and training an evaluation model based on modeling samples in the modeling sample set to generate a trained evaluation model (Achin, [0099] teaches In some embodiments, this metadata includes an indication of the modeling procedure's resource utilization characteristics (e.g., the processing resources needed to train and/or test the modeling procedure on a dataset of a given size). In some embodiments, this metadata includes an indication of the modeling procedure's parallelism characteristics (e.g., the extent to which the modeling procedure can be executed in parallel on multiple processing nodes). Using the resource utilization characteristics and/or parallelism characteristics of the modeling procedures to determine the resource allocation schedule may facilitate efficient allocation of processing resources to the modeling procedures.);
 and, after the training, using the trained evaluation model to process target data representing the target event, including (Achin, [0040] teaches the search technique includes an incremental evaluation of the search space (e.g., using increasing fractions of a dataset), and a consistent comparison of the suitability of different modeling solutions for the prediction problem (e.g., using consistent metrics). In some embodiments, the search technique adapts based on results of prior searches, which can improve the effectiveness of the search technique over time., [0162] further teaches Model builders may leverage the techniques produced by developers to build predictive models for their specific datasets. Different model builders may have different levels of experience and thus require different support from the user interface. For relatively new users, the user interface 120 may present as automatic a process as possible, but still give users the ability to explore options and thereby learn more about predictive modeling. For intermediate users, the user interface 120 may present information to facilitate rapidly assessing how easy a particular problem will be to solve, comparing how their existing predictive models stack up to what the predictive modeling system 100 can produce automatically, and getting an accelerated start on complicated projects that will eventually benefit from substantial hands-on tuning. For advanced users, the user interface 120 may facilitate extraction of a few extra decimal places of accuracy for an existing predictive model, rapid assessment of applicability of new techniques to the problems they've worked on, and development of techniques for a whole class of problems their organizations may face. By capturing the knowledge of advanced users, some embodiments facilitate the propagation of that knowledge throughout the rest of the organization.): 
collecting the target data representing the target event, wherein the target data includes a scenario variable and a plurality of basic variables (Achin, [0005] teaches Machine-learning techniques (e.g., supervised statistical-learning techniques) may be used to generate a predictive model from a dataset that includes previously recorded observations of at least two variables. The variable(s) to be predicted may be referred to as "target(s)", "response(s)", or "dependent variable(s)". The remaining variable(s), which can be used to make the predictions, may be referred to as "feature(s)", "predictor(s)", or "independent variable(s)". The observations are generally partitioned into at least one "training" dataset and at least one "test" dataset. A data analyst then selects a statistical-learning procedure and executes that procedure on the training dataset to generate a predictive model. The analyst then tests the generated model on the test dataset to determine how well the model predicts the value(s) of the target(s), relative to actual observations of the target(s)., [0050] further teaches template's metadata may indicate how well the corresponding modeling technique is expected to perform for a prediction problem involving target variables of a particular type. In some embodiments, a template's metadata indicates the corresponding modeling technique's expected performance in terms of one or more performance metrics (e.g., objective functions)., [0182] further teaches By providing an identifier for each prediction, some embodiments may allow a user or external software system to submit the actual values, if and when they are recorded. In the case of code-based predictions, some embodiments may include code that saves observations and predictions in a local system or back to an instance of the data services layer. Again, providing an identifier for each prediction may facilitate the collection of model performance data against the actual target values when they become available.); 
processing, using a first portion of the trained evaluation model, the plurality of basic variables to generate a first score (Achin, [0013] teaches performing a plurality of predictive modeling procedures, wherein each of the predictive modeling procedures is associated with a predictive model, and wherein performing each modeling procedure includes fitting the associated predictive model to an initial dataset representing an initial prediction problem; (b) determining a first respective accuracy score of each of the fitted predictive models, wherein the first accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the initial prediction problem; (c) shuffling values of a feature across respective observations included in the initial dataset, thereby generating a modified dataset representing a modified prediction problem; (d) determining a second respective accuracy score of each of the fitted predictive models, wherein the second accuracy score of each fitted model represents an accuracy with which the fitted model predicts one or more outcomes of the modified prediction problem; and (e) determining a respective model-specific predictive value of the feature for each of the fitted models, wherein the model-specific predictive value of the feature for each fitted model is based on the first and second accuracy scores of the fitted model.); 
processing, using a second portion of the trained evaluation model, the scenario variable to generate a second score (Achin, [0013]); 
and computing a combination of the first score and the second score and outputting the combination as the score that is dependent on the service scenario that the target event belongs to and on the target event-specific information (Achin, [0013]).
With respect to claims 2, 9 and 16, Achin teaches the computer implemented method of claim 1. Achin further teaches wherein the trained evaluation model is an additive model, and wherein the trained evaluation model is built by adding l[a ]]the first of the trained evaluation model that corresponds to the basic variables and l[a ]]the second of the trained evaluation model that corresponds to the scenario variables (Achin, [0013], [0014] further teaches In some embodiments, the method further includes: prior to performing the plurality of predictive modeling procedures, selecting the plurality of predictive modeling procedures for the prediction problem based on characteristics of the initial dataset, characteristics of the initial prediction problem, and/or characteristics of the feature. In some embodiments, the plurality of predictive modeling procedures includes two or more modeling procedures selected from the group consisting of a random forest modeling procedure, a generalized additive modeling procedure, and a support vector machine modeling procedure. In some embodiments, the plurality of predictive modeling procedures includes a first modeling procedure selected from a first family of modeling procedures and a second modeling procedure selected from a second family of modeling procedures.).
With respect to claims 4, 11 and 18, Achin teaches the computer implemented method of claim 1. Achin further teaches wherein generating the weighted combination of the modeling samples comprises
defining a training sample weight for each modeling scenario based on a number of modeling samples included in each modeling scenario (Achin, [0016] teaches In some embodiments, determining the model-independent predictive value of the feature includes calculating a combination of the model-specific predictive values of the feature. In some embodiments, calculating a combination of the model-specific predictive values includes calculating a weighted combination of the model-specific predictive values. In some embodiments, calculating the weighted combination of the model-specific predictive values includes assigning respective weights to the model-specific predictive values, wherein the weight assigned to a particular model-specific predictive value corresponding to a particular fitted predictive model increases as the first accuracy score of the fitted predictive model increases.); 
and generating, in accordance with the defined training sample weights for each modeling scenario, the weighted combination of the modeling samples (Achin, [0016]).
With respect to claims 6 and 13, Achin teaches the computer implemented method of claim 1. Achin further teaches wherein the combination of the first score and the second score comprises a sum of the first score and the second score 
With respect to claims 7, 14, and 20 Achin teaches the computer implemented method of claim 1. Achin further teaches further comprising: 
outputting, as a score that is applicable in multiple service scenarios, only the first score generated by the trained evaluation model from processing the plurality of basic variables.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Achin in view of Mun (US 2015/0088783 A1), hereinafter known as Achin and Mun respectively.

With respect to claims 3, 10 and 17, Achin teaches the computer implemented method of claim 1. Achin further teaches wherein generating the modeling sample set includes: 
and summarizing the collected modeling samples to generate [a] the modeling sample set (Achin, [0193] teaches Pre-treat the data to address outliers and missing data values: Predictive modeling system 100 may provide detailed summary of data characteristics, enabling users to develop better situational awareness of the modeling problem and assess potential modeling challenges more effectively. Predictive modeling system 100 may include automated procedures for outlier detection and replacement, missing value imputation, and the detection and treatment of other data anomalies, requiring less skill and effort by the user. The predictive modeling system's procedures for addressing these challenges may be systematic, leading to more consistent modeling results across methods, datasets, and time than ad hoc data editing procedures.).
However, Achin does not teach
separately defining, for each modeling scenario, a plurality of risk events;
classifying the modeling samples into good samples and bad samples by determining whether each collected modeling sample includes at least one of the risk events;
Mun does teach
separately defining, for each modeling scenario, a plurality of risk events (Mun, [0017] teaches Such operational risks are defined as all risks other than credit, market, liquidity, interest rate, business, and reputational risks, such as the risks within the realms of litigation, security, reputation, fraud, IT, staffing, human resources, development, and so forth, where the occurrence of risk events can be entered and captured, then sorted and reported as time-dependent, period-specific, risk-type and risk-segment specific (by department, by division, by time period), where said historical operational risk events are charted as control charts to see if any specific risk events are in- or out-of-control, as well as to predict the exact probability of occurrence using various probability distributions' probability density functions and cumulative distribution functions., [0014] teaches a Key Risk Indicator (KRI) heat map that is color coded to detail a plurality of historical performance levels, as well as plotted in time-series charts to show said KRI levels over time. These KRI heat maps are organized by risk types and periodicity based on said plurality of historical performance levels as well as on stress-tested, scenario-based, simulated future forecast levels.); 
classifying the modeling samples into good samples and bad samples by determining whether each collected modeling sample includes at least one of the risk events (Mun, [0314] teaches interpreting the results of an Autoeconometrics model, most of the specifications are identical to the multivariate regression analysis. However, there are several additional sets of results specific to the econometric analysis. The first is the addition of Akaike Information Criterion (AIC) and Schwarz Criterion (SC), which are often used in ARIMA model selection and identification. That is, AIC and SC are used to determine if a particular model with a specific set of p, d, and q parameters is a good statistical fit. SC imposes a greater penalty for additional coefficients than the AIC but, generally, the model with the lowest AIC and SC values should be chosen. Finally, an additional set of results called the autocorrelation (AC) and partial autocorrelation (PAC) statistics are provided in the ARIMA report.); 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems and techniques for using statistical learning methods to develop, select, and/or understand predictive models for prediction problems as taught above by Achin and implement business risk analysis through an intelligent set of statistical and analytical tests of a user's existing set of input assumptions as taught by Mun to provide system for qualitative and quantitative modeling and analysis of Asset Liability Management (ALM), as well as Credit Risk, Market Risk, Operational Risk, and Liquidity Risk (CMOL) (Mun, [0010]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability to analyzing datasets and finding the best solutions for making decisions with the motivation to automatically run an intelligent set of statistical and analytical tests and compile those tests into an easily interpreted set of key risk indicator (KRI) reports and charts. (Mun, [0006]).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon – Fri from 10am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.            
                                                                                                                                                                         /DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697